Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 1 of 28 Page ID #:63



    1   Cheryl L. O’Connor (SBN. 173897)
        coconnor@jonesday.com
    2   Ann T. Rossum (SBN. 281236)
        atrossum@jonesday.com
    3   JONES DAY
        3161 Michelson Drive, Suite 800
    4   Irvine, California 92612-4408
        Telephone: (949) 851-3939
    5   Facsimile: (949) 553-7539
    6
        Michael B. Hazzard (pro hac vice)
    7   mhazzard@jonesday.com
        JONES DAY
    8   51 Louisiana Avenue, N.W.
        Washington, D.C. 20001.2113
    9   Telephone: (202) 879-3939
        Facsimile: (202) 626-1700
   10
        Counsel for Defendant CALLFIRE, INC.
   11
                             UNITED STATES DISTRICT COURT
   12
                            CENTRAL DISTRICT OF CALIFORNIA
   13
                                      WESTERN DIVISION
   14
   15
   16   LEE WIGOD, individually and on be-       Case No. 2:19-cv-02874-SVW-MAA
        half of all others similarly situated,
   17                                            Assigned to Hon. Stephen V. Wilson
                       Plaintiff,
   18                                            DEFENDANT’S MEMORANDUM
              v.                                 OF POINTS AND AUTHORITIES
   19                                            IN SUPPORT OF ITS MOTION TO
        CALLFIRE, INC.,                          DISMISS PLAINTIFF’S COM-
   20                                            PLAINT
                       Defendant.
   21                                            Hearing Date: June 24, 2019
                                                 Time:      1:30 P.M.
   22                                            Place:      10A
   23
                                                 Complaint filed: April 15, 2019
   24
   25
   26
   27
   28
                                                        CALLFIRE, INC.’S MEMO OF POINTS AND
                                                         AUTHORITIES ISO MOTION TO DISMISS
                                                                        2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 2 of 28 Page ID #:64



    1                                            TABLE OF CONTENTS
    2
                                                                                                                        Page
    3   TABLE OF AUTHORITIES .................................................................................... ii
    4   INTRODUCTION ..................................................................................................... 1
        CALLFIRE’S OFFERING ........................................................................................ 3
    5   SUMMARY OF PLAINTIFF’S ALLEGATIONS ................................................... 5
    6   ARGUMENT ............................................................................................................. 7
    7   I.   PLAINTIFF’S CONCLUSORY ALLEGATIONS ARE
             INSUFFICIENT TO STATE A CLAIM AGAINST CALLFIRE ................ 7
    8        A.   Legal Standard for Dismissal Under Rule 12(b)(6) .............................. 7
    9        B.   CallFire Has No TCPA Liability As A Matter of Law ......................... 7
        II.  PLAINTIFF HAS NOT AND CANNOT ALLEGE THAT CALLFIRE
   10        INITIATED THE TEXT MESSAGES AT ISSUE IN THIS CASE .............. 8
   11        A.   The FCC Has Defined What It Means To Be An “Initiator,” And
                  CallFire Does Not Meet That Definition ............................................ 10
   12        B.   Federal Courts Have Upheld The FCC’s View That Cloud-
                  Based Platform Providers Are Not “Initiators” Under The TCPA ..... 12
   13        C.   Plaintiff Does Not—And Cannot—Plead That CallFire Is An
   14             “Initiator” ............................................................................................ 13
        III. BECAUSE CALLFIRE DID NOT INITIATE ANY TEXT
   15        MESSAGES AS A MATTER OF LAW, PLAINTIFF’S DO-NOT-
             CALL REGISTRY CLAIM MUST FAIL .................................................... 14
   16   IV. PLAINTIFF’S CLAIMS THAT HE OPTED OUT OF FURTHER
   17        MESSAGES BY RESPONDING “STOP,” AND THAT HE NEVER
             CONSENTED TO RECEIVING TEXT MESSAGES, ARE
   18        IRRELEVANT BECAUSE CALLFIRE DID NOT INITIATE ANY
             MESSAGES .................................................................................................. 15
   19   V.   CALLFIRE IS NOT AN ATDS AS A MATTER OF LAW ........................ 17
   20   VI. AS A COMMON CARRIER, CALLFIRE MERELY TRANSMITS
             ITS CUSTOMERS’ MESSAGES AND THUS IS NOT SUBJECT TO
   21        TCPA INITIATOR LIABILITY ................................................................... 19
             A.   CallFire Is A “Common Carrier” ........................................................ 19
   22        B.   CallFire Is Not Subject To Any Exceptions To The Rule Against
   23             Common Carrier Liability................................................................... 21
        CONCLUSION........................................................................................................ 22
   24
   25
   26
   27
   28
                                                                             CALLFIRE, INC.’S MEMO OF POINTS AND
                                                                              AUTHORITIES ISO MOTION TO DISMISS
                                                                  i                          2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 3 of 28 Page ID #:65



    1                                          TABLE OF AUTHORITIES

    2                                                                                                                       Page
        CASES
    3
        Adams v. Johnson,
    4
          355 F.3d 1179 (9th Cir. 2004) ............................................................................... 7
    5
    6   Armstrong v. Investor’s Business Daily, Inc.,
          No. CV 18-2134, 2018 WL 6787049 (C.D. Cal. Dec. 21, 2018)........................ 19
    7
    8   Ashcroft v. Iqbal,
           556 U.S. 662 (2009) .............................................................................................. 7
    9
   10   Canary v. Youngevity International, Inc.,
          5:18-cv-03261, 2019 WL 1275343 (N.D. Cal. Mar. 20, 2019) ............................ 9
   11
   12   Clark v. Avatar Technologies PHL, Inc.,
           No. H-13-2777, 2014 WL 309079 (S.D. Tex. Jan. 28, 2014) ............................. 10
   13
   14   Couser v. Pre-paid Legal Services, Inc.,
          994 F. Supp. 2d 1100 (S.D. Cal. 2014) ................................................................. 9
   15
   16   Derby v. AOL, Inc.,
   17     15–cv–00452, 2015 WL 3477658 (N.D. Cal. June 1, 2015) .............................. 17

   18   Duguid v. Facebook, Inc.,
   19     No. 15-cv-00985, 2016 WL 1169365 (N.D. Cal. Mar. 24, 2016)....................... 17

   20   Duran v. La Boom Disco, Inc.,
   21     No. 17-cv-6331, 2019 WL 959664 (E.D.N.Y. Feb. 25, 2019) ........................... 18

   22   Freidman v. Massage Envy Franchising,
   23      Civ. No. 3:12-cv-02962-L-RBB, 2013 WL 3026641 (S.D. Cal. Jun.
           13, 2013) ........................................................................................................ 18, 19
   24
   25   Hulsey v. Peddle, LLC,
          CV 17-3843, 2017 WL 8180583 (C.D. Cal. Oct. 23, 2017) ..................... 2, 17, 18
   26
   27
   28
                                                                                 CALLFIRE, INC.’S MEMO OF POINTS AND
                                                                                  AUTHORITIES ISO MOTION TO DISMISS
                                                                     ii                          2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 4 of 28 Page ID #:66



    1                                        TABLE OF AUTHORITIES

    2                                                                                                     Page
        Kauffman v. CallFire, Inc.,
    3     141 F. Supp. 3d 1044 (S.D. Cal. 2015) ........................................................ passim
    4
        Kauffman v. CallFire, Inc.,
    5     No. 3:14-cv-1333, 2014 WL 12778843 (S.D. Cal. Sept. 9, 2014) .......... 10, 18, 20
    6
        Linlor v. Five9, Inc.,
    7      No. 17-CV-00218, 2017 WL 2972447 (S.D. Cal. July 12, 2017) ...................... 19
    8
        Luna v. Shac, LLC,
    9
          122 F. Supp. 3d 936 (N.D. Cal. 2015)................................................................. 18
   10
        Marks v. Crunch San Diego, LLC,
   11
          904 F.3d 1041 (9th Cir. 2018) ............................................................................. 19
   12
        McKenna v. WhisperText,
   13
          No. 5:14-cv-00424, 2015 WL 5264750 (N.D. Cal. Sept. 9, 2015) ................. 9, 13
   14
        Meeks v. Buffalo Wild Wings, Inc.,
   15
          No. 17-cv-07129, 2018 WL 1524067 (N.D. Cal. Mar. 28, 2018),
   16     appeal pending ................................................................................................ 9, 13
   17
        Mendez v. C-Two Group, Inc.,
   18     No. 3:13-cv-05914, Order Granting Defendant mobileStorm, Inc.’s
   19     Motion to Dismiss (N.D. Cal. Apr. 21, 2014) ....................................................... 9
   20
        Naiman v. Freedom Forever, LLC,
   21     No. 19-cv-00256, 2019 WL 1790471 (N.D. Cal. Apr. 24, 2019) ............. 9, 15, 19
   22
        Pacific Bell v. Pac West Telecomm, Inc.,
   23     325 F.3d 1114 (9th Cir. 2003) ....................................................................... 13, 22
   24
        Qwest Communications Corp. v. City of Berkley,
   25     146 F. Supp. 2d 1081 (N.D. Cal. 2001)............................................................... 20
   26
        Ramos v. Hopele of Fort Lauderdale, LLC,
   27     334 F. Supp. 3d 1262 (S.D. Fla. 2018) ................................................................ 18
   28
                                                                              CALLFIRE, INC.’S MEMO OF POINTS AND
                                                                               AUTHORITIES ISO MOTION TO DISMISS
                                                                  iii                         2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 5 of 28 Page ID #:67



    1                                          TABLE OF AUTHORITIES

    2                                                                                                     Page
        Reardon v. Uber Technologies, Inc.,
    3     115 F. Supp. 3d 1090 (N.D. Cal. 2015)............................................................... 13
    4
        Rinky Dink, Inc. v. Electronic Merchant Systems,
    5      No. C13-1347-JCC, 2015 WL 778065 (W.D. Wash. Feb. 24, 2015) ....... 9, 14, 21
    6
        Simmons v. Charter Communications, Inc.,
    7      222 F. Supp. 3d 121 (D. Conn. 2016) aff’d 686 F. App’x 48 (2d
    8      Cir. 2017) ............................................................................................................. 15
    9
        Starr v. Baca,
   10      652 F.3d 1202 (9th Cir. 2011) ............................................................................... 7
   11
        U.S. Telecom Ass’n v. FCC,
   12      295 F.3d 1326 (D.C. Cir. 2002) .......................................................................... 20
   13
        Van Patten v. Vertical Fitness Group, LLC,
   14     847 F.3d 1037 (9th Cir. 2017) ............................................................................. 16
   15
        Warciak v. Nikil, Inc.,
   16     No. 16-c-05731, 2017 WL 1093162 (N.D. Ill. Mar. 23, 2017)............................. 9
   17
        Warciak v. Subway Restaurants, Inc.,
   18     No. 1:16-cv-08694, 2019 WL 978666 (N.D. Ill. Feb. 28, 2019),
   19     appeal filed .......................................................................................................... 10
   20
        STATUTES
   21
        28 U.S.C. § 2342....................................................................................................... 13
   22
   23   47 U.S.C. § 227(b)(1) ................................................................................................. 6
   24   47 U.S.C. § 227(b)(1)(A)...................................................................................... 9, 16
   25
        47 U.S.C. § 227(c) .................................................................................................... 15
   26
        47 U.S.C. § 402(a) .................................................................................................... 13
   27
   28   Telephone Consumer Protection Act, 47 U.S.C. § 227 ..................................... passim
                                                                                  CALLFIRE, INC.’S MEMO OF POINTS AND
                                                                                   AUTHORITIES ISO MOTION TO DISMISS
                                                                     iv                           2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 6 of 28 Page ID #:68



    1                                          TABLE OF AUTHORITIES

    2                                                                                                                        Page
        OTHER AUTHORITIES
    3
        47 C.F.R. § 64.1200(a)(1)......................................................................................... 16
    4
    5   47 C.F.R. § 64.1200(c) ......................................................................................... 6, 15
    6   47 C.F.R. § 64.1200(d) ............................................................................................. 15
    7
        In the Matter of Enforcement of Prohibitions Against the Use of
    8       Common Carriers for the Transmission of Obscene Materials,
    9       Memorandum Opinion, Declaratory Ruling and Order, 2 FCC Rcd.
   10       2819 (1987).......................................................................................................... 21

   11   In the Matter of Rules and Regulations Implementing the TCPA of
   12       1991, 7 FCC Rcd. 8752 (1992) ..................................................................... 19, 21
   13   Rules and Regulations Implementing the Telephone Consumer Protec-
   14      tion Act of 1991, Declaratory Ruling and Order, 30 FCC Rcd. 7961
           (2015)............................................................................................................. 11, 12
   15
   16   Federal Rule of Civil Procedure Rule 12(b)(6) .......................................................... 7
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                  CALLFIRE, INC.’S MEMO OF POINTS AND
                                                                                   AUTHORITIES ISO MOTION TO DISMISS
                                                                     v                            2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 7 of 28 Page ID #:69



    1                                    INTRODUCTION
    2         Plaintiff, Lee Wigod (“Plaintiff”), alleges that he suffered injury as a result of
    3   unsolicited text messages he received regarding health insurance and home warranty
    4   plans, and yet he brings this complaint against CallFire, Inc. (“CallFire”), who is
    5   neither a health insurer nor a home warranty provider. In fact, CallFire is a cloud
    6   services telephony provider, and it does not—and indeed, cannot—send texts. The
    7   only allegations Plaintiff proffers to support his claim against CallFire are: (1) an
    8   unsubstantiated claim that the messages he received came from a CallFire number,
    9   and (2) the fact that he received two texts confirming his opt-out that contained the
   10   phrase, “CallFire Alerts.” These tenuous allegations are insufficient to establish lia-
   11   bility under the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).
   12         The TCPA, in relevant part, restricts persons and entities from making tele-
   13   phone solicitations—including text messages—using certain automated telephone
   14   equipment. To establish a violation of the TCPA, a plaintiff must show: (1) the
   15   defendant made or initiated the communications at issue—mere transmission of the
   16   communications is not actionable under the TCPA; (2) the defendant used an auto-
   17   matic telephone dialing system (“ATDS” or “auto-dialer”) to make or initiate the
   18   communications; and (3) the plaintiff did not solicit or consent to the received com-
   19   munications. Plaintiff has failed adequately to plead two of these three requirements,
   20   and no amendment to his pleadings could remedy these deficiencies.
   21         First, Plaintiff cannot show that CallFire made or initiated the text messages
   22   of which he complains. Even assuming the veracity of Plaintiff’s allegation that the
   23   messages he received came from a number associated with CallFire—and were thus
   24   transmitted using CallFire’s software platform—Plaintiff still cannot establish that
   25   CallFire “made” or “initiated” these communications. As part of its suite of product
   26   offerings, CallFire provides a software platform that offers its customers the ability
   27   to initiate text messages. CallFire itself does not initiate any messages; it merely
   28
                                                           CALLFIRE, INC.’S MEMO OF POINTS AND
                                                            AUTHORITIES ISO MOTION TO DISMISS
                                                  1                        2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 8 of 28 Page ID #:70



    1   serves as a common carrier in transmitting its customers’ messages. Indeed, numer-
    2   ous courts have uniformly held, as a matter of law, that CallFire does not “make” or
    3   “initiate” calls, texts, or other electronic communications; its customers do.
    4         The fact that two of the messages Plaintiff received contained the phrase,
    5   “CallFire Alerts,” cannot salvage Plaintiff’s failure to plead initiation. The mere
    6   mention of CallFire’s name in a text message does not plausibly establish that Call-
    7   Fire initiated that message. And even if CallFire had initiated the two texts confirm-
    8   ing Plaintiff’s request to opt-out of further messages, the Federal Communications
    9   Commission (“FCC”) has unequivocally stated that a text confirming a consumer’s
   10   request to opt out of future communications does not violate the TCPA. Thus, no
   11   further factual development could possibly salvage Plaintiff’s failure to plead initia-
   12   tion, and his complaint should be dismissed on that basis alone.
   13         Second, Plaintiff cannot establish that the messages he received were sent us-
   14   ing an ATDS. CallFire does not have, nor does it offer, an ATDS. And courts across
   15   the country have uniformly held, as a matter of law, that CallFire’s platform is not an
   16   ATDS. Indeed, Plaintiff’s counsel is well aware that his ATDS allegations do not
   17   pass muster because a court in this district—and this very division—previously dis-
   18   missed as insufficient almost identical ATDS allegations by Plaintiff’s counsel in
   19   another TCPA case. See Hulsey v. Peddle, LLC, CV 17-3843, 2017 WL 8180583
   20   (C.D. Cal. Oct. 23, 2017). Despite the Hulsey court’s rebuke, Plaintiff’s counsel
   21   copied and pasted the same failed allegations from that complaint into this one. But
   22   the second time cannot be the charm for these recycled claims. They were insuffi-
   23   cient then, and they remain insufficient now.
   24          Furthermore, because Plaintiff cannot show that CallFire initiated the text
   25   messages he received, his claim based on the national do-not-call registry necessarily
   26   must fail. To prove a do-not-call registry violation of the TCPA, Plaintiff must show:
   27   (1) he is a residential telephone subscriber; (2) who registered his phone number on
   28
                                                           CALLFIRE, INC.’S MEMO OF POINTS AND
                                                            AUTHORITIES ISO MOTION TO DISMISS
                                                   2                       2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 9 of 28 Page ID #:71



    1   the national do not call registry; and (3) he received two or more calls or text mes-
    2   sages in any twelve month period initiated by or on behalf of CallFire. Plaintiff’s
    3   failure to establish that CallFire initiated the text messages at issue in this case fore-
    4   closes his claims based on a violation of the do-not-call registry.
    5         Plaintiff might have suffered harm from the messages he received, and that
    6   harm might be actionable under the TCPA. Plaintiff has failed, however, to name as
    7   defendants the parties who may have actually wronged him. To succeed on his
    8   claims, Plaintiff must seek redress from the party responsible for violating the TCPA;
    9   that is, he must sue the party who “made” or “initiated” the messages he received.
   10   Unfortunately for Plaintiff, CallFire is not that party. Plaintiff has therefore failed to
   11   state a claim, and this Court should dismiss his Complaint with prejudice.
   12                                CALLFIRE’S OFFERING
   13         CallFire is a provider of various web-based telecommunications services that
   14   allow its customers to send their own voice and text messages to recipients of the
   15   customers’ choosing. CallFire is an FCC-licensed common carrier whose software
   16   platform enables customers to create messages and initiate the transmission of those
   17   messages to telephone numbers that the customer selects. CallFire does not control
   18   the content, destination, or timing of its customers’ telephone calls or text messages.
   19   Instead, CallFire acts as a conduit between its customers and the downstream tele-
   20   communications carriers that deliver the messages to the recipients that CallFire’s
   21   customers select. By Plaintiff’s own admission, CallFire “provides mobile marketing
   22   services and text messaging platforms to its clients.” Compl. ¶ 5 (emphasis added).
   23         Because CallFire is a common carrier—and thus has no relationship with the
   24   ultimate recipients of the messages its customers choose to send—all of CallFire’s
   25   customers must agree to CallFire’s Terms of Service. As relevant here, CallFire’s
   26   Terms of Service contain the following requirements:
   27         You agree to familiarize yourself with and abide by all applicable local,
   28
                                                             CALLFIRE, INC.’S MEMO OF POINTS AND
                                                              AUTHORITIES ISO MOTION TO DISMISS
                                                    3                        2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 10 of 28 Page ID #:72



    1         state, national and international laws and regulations and are solely re-
    2         sponsible for all acts or omissions that occur under your account, in-
    3         cluding without limitation the content of the messages and broadcasts
    4         transmitted through the CallFire Services. . . .
    5
    6         You further agree that CallFire is, under no circumstances, responsible
    7         for the contents and/or accuracy of your messages or broadcasts and
    8         CallFire will only transmit them on a basis of good faith that you use
    9         the Services in accordance with these Terms. . . . CallFire will not be
   10         liable for any misuse of the Services by you. CallFire, Terms of Service,
   11         https://www.callfire.com/legal/terms.
   12   CallFire also requires its customers to agree to the following terms:
   13         “You further agree that any individuals requesting “Do-Not-Call”
   14         (“DNC”) status shall immediately be placed on your DNC accounts list
   15         and you further agree that you will not initiate any subsequent messages
   16         or broadcasts to any individuals after they request DNC status.” Id.
   17         (emphasis added).
   18         As CallFire’s Terms of Service show, it is CallFire’s customers who bear the
   19   responsibility for whether a message is sent, when that message is sent, and what that
   20   message says. As a common carrier, CallFire’s role in the transmission of text mes-
   21   sages is limited: CallFire receives instructions from a customer regarding the time
   22   and date at which a particular message is to be transmitted, and once the customer
   23   initiates that text message, CallFire then transmits the message in accordance with
   24   the customer’s instructions to downstream telecommunications carriers. At no point
   25   in the transmission process does CallFire have any role in initiating the text message.
   26         As a condition of using CallFire’s platform, CallFire requires each of its cus-
   27   tomers to comply with the TCPA. See id. But because CallFire serves only as a
   28   common carrier, and thus does not initiate communications, its customers bear the
                                                           CALLFIRE, INC.’S MEMO OF POINTS AND
                                                            AUTHORITIES ISO MOTION TO DISMISS
                                                   4                       2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 11 of 28 Page ID #:73



    1   ultimate responsibility of complying with the TCPA.
    2         CallFire also requires its customers to respect opt-out requests. See id. But it
    3   is important to note that, when a consumer sends an opt-out request to a particular
    4   phone number, that request may not opt the recipient out of messages from all Call-
    5   Fire customers who use that number. This is because CallFire’s customers some-
    6   times share telephone numbers and common short codes to transmit messages to their
    7   designated recipients. As a result, a recipient could receive multiple messages from
    8   a single phone number or short code, even where each of those messages was initiated
    9   by a different CallFire customer. For example, imagine that CallFire Customer A
   10   and Customer B share the short code 111-11. Customer A uses 111-11 to initiate a
   11   message to a designated recipient. The recipient of that message then responds to
   12   111-11 with an opt-out request. That recipient will be opted out of messages sent by
   13   Customer A. That recipient may, however, continue to receive messages from 111-
   14   11 that are initiated by Customer B. This is because a recipient’s revocation of con-
   15   sent to receive messages runs to the initiator of those messages, not to the phone
   16   number or short code used to send the messages. Otherwise, an initiator could simply
   17   change their phone number in response to an opt-out and begin messaging again.
   18                  SUMMARY OF PLAINTIFF’S ALLEGATIONS
   19         Plaintiff’s conclusory allegations fail to establish the requisite causal relation-
   20   ship between CallFire and the text messages Plaintiff received; he accordingly states
   21   no cognizable claim for relief under the TCPA. While Plaintiff rotely alleges that
   22   CallFire “made” unsolicited text messages, see, e.g., Compl. ¶ 10, nothing in Plain-
   23   tiff’s Complaint comes close to linking CallFire to the messages he received. The
   24   only mention of CallFire comes in the form of opt-out confirmation texts, which al-
   25   legedly contained the phrase “CallFire Alerts.” Id. ¶¶ 14, 16. That mere mention of
   26   CallFire’s name in a confirmatory opt-out message, however, does not establish that
   27   CallFire initiated the messages at issue, a necessary component of TCPA liability.
   28         As Plaintiff recognizes, “CallFire is a cloud telephony services provider that
                                                            CALLFIRE, INC.’S MEMO OF POINTS AND
                                                             AUTHORITIES ISO MOTION TO DISMISS
                                                   5                        2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 12 of 28 Page ID #:74



    1   provides mobile marketing services and text messaging platforms to its clients.” Id.
    2   ¶ 5. Apparently unbeknownst to Plaintiff, this statement explicitly acknowledges that
    3   CallFire is merely a platform that enables customers to initiate text messages; Call-
    4   Fire does not—and cannot—initiate text messages itself. In spite of this dispositive
    5   fact, Plaintiff persists in claiming, without support, that CallFire sent unsolicited tel-
    6   emarketing messages. See id. ¶ 10. But just paragraphs later, Plaintiff admits that
    7   CallFire merely “transmitted” its customers’ message. Id. ¶ 36. Plaintiff’s own self-
    8   contradictions and inability to keep the facts straight underscore how divorced his
    9   allegations are from the reality of how CallFire’s system operates.
   10         Plaintiff further alleges that, in February and March of 2019, CallFire sent him
   11   messages advertising health insurance and home warranty plans. See id. ¶¶ 12–15.
   12   Plaintiff claims that he responded to the first two messages by texting the word
   13   “Stop,” and he then received messages confirming his opt-out that began with the
   14   phrase, “CallFire Alerts.” Id. ¶¶ 13–18. The only other allegation Plaintiff offers to
   15   link CallFire to these messages is his unsupported claim that the number that sent
   16   these messages, 670-76, is “CallFire’s . . . shortcode.” Id. ¶ 15. Plaintiff provides
   17   no basis for his theory that 670-76 belongs to CallFire; he merely assumes it to be so.
   18         Based on these tenuous allegations, Plaintiff claims that CallFire violated the
   19   TCPA. See id. ¶ 43. Plaintiff alleges two distinct violations of that statute: (1) ini-
   20   tiating telemarketing messages without consent, see id. ¶¶ 35–46, and (2) violating
   21   the national do-not-call registry, see id. ¶¶ 47–57. Both causes of action, however,
   22   require Plaintiff to establish that CallFire made or initiated the messages he received.
   23   See 47 U.S.C. § 227(b)(1) (“It shall be unlawful for any person . . . to make any
   24   call . . . using any automatic telephone dialing system . . . .” (emphasis added)); 47
   25   C.F.R. § 64.1200(c) (“No person or entity shall initiate any telephone solicitation
   26   to . . . [a] residential telephone subscriber who has registered his or her telephone
   27   number on the national do-not-call registry . . . .” (emphasis added)). This he has not
   28   done, and indeed cannot do, because CallFire, as a matter of law, does not initiate
                                                             CALLFIRE, INC.’S MEMO OF POINTS AND
                                                              AUTHORITIES ISO MOTION TO DISMISS
                                                    6                        2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 13 of 28 Page ID #:75



    1   text messages.
    2         Apparently recognizing the inadequacy of his direct allegations against Call-
    3   Fire, Plaintiff attempts to impute the conduct of CallFire’s customers onto CallFire.
    4   He claims that CallFire “was and remains fully aware that unsolicited text messages
    5   are being made to consumers’ cellular telephones through its own efforts and through
    6   the efforts of its agents.” Id. ¶ 6; see also id. ¶ 9. Plaintiff does not, however, explain
    7   what these “efforts” were or how CallFire has knowledge of its customers allegedly
    8   unlawful acts. Plaintiff’s Complaint amounts to nothing more than boilerplate claims
    9   and preferred assumptions, which are precisely the kind of conclusory allegations
   10   that Rule 12(b)(6) prohibits. The Court should dismiss this case with prejudice.
   11                                        ARGUMENT
   12   I.    PLAINTIFF’S CONCLUSORY ALLEGATIONS ARE INSUFFICIENT
   13         TO STATE A CLAIM AGAINST CALLFIRE
   14         A.     Legal Standard for Dismissal Under Rule 12(b)(6)
   15         To survive a motion to dismiss, “a complaint must contain sufficient factual
   16   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ash-
   17   croft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint must include “more than an
   18   unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. Plaintiff’s factual
   19   allegations must “give fair notice,” “enable the [defendant] to defend itself effec-
   20   tively,” and plead sufficient details to ensure that it is “not unfair to require the [de-
   21   fendant] to be subjected to the expense of discovery and continued litigation.” Starr
   22   v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). “[C]onclusory allegations of law and
   23   unwarranted inferences are insufficient to defeat a motion to dismiss.” Adams v.
   24   Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).
   25         B.     CallFire Has No TCPA Liability As A Matter of Law
   26                As discussed in detail below, CallFire cannot be held liable under the
   27   TCPA for three independent reasons: (1) CallFire does not initiate text messages;
   28   (2) CallFire is not and does not use an ATDS; and (3) CallFire is a common carrier.
                                                             CALLFIRE, INC.’S MEMO OF POINTS AND
                                                              AUTHORITIES ISO MOTION TO DISMISS
                                                     7                       2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 14 of 28 Page ID #:76



    1             First, Plaintiff does not plausibly plead that CallFire initiated the text mes-
    2   sages. See infra Part II. The TCPA imposes liability only on those who initiate calls.
    3   As courts in this Circuit have recognized, CallFire merely transmits messages that its
    4   customers initiate. Neither Plaintiff’s single allegation that CallFire owned the short
    5   code used to send the texts, nor his claim that CallFire’s name was mentioned in the
    6   confirmatory opt-out texts, plausibly establish that CallFire initiated those messages.
    7             Because do-not-call registry liability similarly attaches only to the initiator of
    8   messages, Plaintiff’s do-not-call list claim also fails. See infra Part III. And Plain-
    9   tiff’s allegation that he opted out of receiving messages does not salvage this claim.
   10   See infra Part IV. CallFire did not initiate the messages that allegedly caused injury,
   11   so Plaintiff’s alleged opt-out is irrelevant. But even if CallFire did initiate the mes-
   12   sages, confirmatory opt-out texts do not confer TCPA liability.
   13             Second, Plaintiff cannot satisfy his burden of pleading the use of an ATDS.
   14   See infra Part V. Plaintiff’s offerings on this point consist solely of a recital of the
   15   statutory elements of an ATDS, but courts in this district and elsewhere have held
   16   that such conclusory allegations are insufficient to survive a motion to dismiss. Fur-
   17   ther, courts across the country have held that CallFire is not an ATDS as a matter of
   18   law. Since CallFire is not—and does not use—an ATDS, it cannot incur TCPA lia-
   19   bility.
   20             Third, the FCC and the Ninth Circuit have affirmed that common carriers like
   21   CallFire do not initiate text messages, and thus they cannot be subject to TCPA ini-
   22   tiator liability. See infra Part VI.
   23             For all of these reasons, Plaintiff’s Complaint is insufficient as a matter of law,
   24   and it should accordingly be dismissed with prejudice.
   25   II.       PLAINTIFF HAS NOT AND CANNOT ALLEGE THAT CALLFIRE
                  INITIATED THE TEXT MESSAGES AT ISSUE IN THIS CASE
   26
   27             Plaintiff’s Complaint must be dismissed with prejudice because he cannot
   28   show as a matter of law that CallFire makes or initiates text messages. Plaintiff’s
                                                                CALLFIRE, INC.’S MEMO OF POINTS AND
                                                                 AUTHORITIES ISO MOTION TO DISMISS
                                                       8                        2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 15 of 28 Page ID #:77



    1   apparent theory of the case is that any entity remotely related to the transmission of
    2   a text or call may be held liable under the TCPA. This theory, however, is foreclosed
    3   by the statutory text, FCC guidance, and well-settled case law. The TCPA was in-
    4   tended to apply only “to the persons initiating the telephone call or sending the mes-
    5   sage and do[es] not apply to the common carrier or other entity that transmits the call
    6   or message and that is not the originator or controller of the content of the call or
    7   message.” Couser v. Pre-paid Legal Services, Inc., 994 F. Supp. 2d 1100, 1103–04
    8   (S.D. Cal. 2014) (quoting S. Rep. No. 102-178, 1991 U.S.C.C.C.A.N. 1968, 1977);
    9   see also 47 U.S.C. § 227(b)(1)(A) (“It shall be unlawful for any person . . . to make
   10   any call . . . .”) (emphasis added); Rinky Dink, Inc. v. Electronic Merchant Systems,
   11   No. C13-1347-JCC, 2015 WL 778065 at *4 (W.D. Wash. Feb. 24, 2015) (citing
   12   Couser, 994 F. Supp. 2d at 1103–04).
   13         At the motion to dismiss phase, courts across the country have routinely re-
   14   jected plaintiffs’ TCPA claims where the defendant was not an initiator of the com-
   15   munications at issue. See, e.g., Naiman v. Freedom Forever, LLC, No. 19-cv-00256,
   16   2019 WL 1790471, at *3 (N.D. Cal. Apr. 24, 2019); Meeks v. Buffalo Wild Wings,
   17   Inc., No. 17-cv-07129, 2018 WL 1524067 (N.D. Cal. Mar. 28, 2018), appeal pend-
   18   ing; McKenna v. WhisperText, No. 5:14-cv-00424, 2015 WL 5264750 (N.D. Cal.
   19   Sept. 9, 2015); Warciak v. Nikil, Inc., No. 16-c-05731, 2017 WL 1093162, at *3
   20   (N.D. Ill. Mar. 23, 2017) (collecting cases); Canary v. Youngevity International, Inc.,
   21   5:18-cv-03261, 2019 WL 1275343 (N.D. Cal. Mar. 20, 2019); Mendez v. C-Two
   22   Group, Inc., No. 3:13-cv-05914, Order Granting Defendant mobileStorm, Inc.’s Mo-
   23   tion to Dismiss (N.D. Cal. Apr. 21, 2014) (dismissing action against software pro-
   24   vider because plaintiff failed to allege that defendant controlled the initiation of its
   25   customers’ messages); Warciak v. Subway Restaurants, Inc., No. 1:16-cv-08694,
   26   2019 WL 978666 (N.D. Ill. Feb. 28, 2019), appeal filed; Clark v. Avatar Technolo-
   27   gies PHL, Inc., No. H-13-2777, 2014 WL 309079 (S.D. Tex. Jan. 28, 2014). Here,
   28   CallFire offers a cloud-based communications platform that allows third parties to
                                                            CALLFIRE, INC.’S MEMO OF POINTS AND
                                                             AUTHORITIES ISO MOTION TO DISMISS
                                                   9                        2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 16 of 28 Page ID #:78



    1   initiate calls or messages. CallFire does not initiate communications, and it in no
    2   way controls their content, recipients, or timing. CallFire is therefore not an “initia-
    3   tor” of its users’ messages or calls and thus cannot be subject to liability under the
    4   TCPA as a matter of law.
    5         In fact, the Southern District of California has addressed the sufficiency of
    6   nearly identical allegations against CallFire and held that these allegations were “in-
    7   sufficient to state a claim under the TCPA.” Kauffman v. CallFire, Inc., No. 3:14-
    8   cv-1333, 2014 WL 12778843, at *2 (S.D. Cal. Sept. 9, 2014). In Kauffman, the
    9                “[p]laintiff’s complaint allege[d] that he received un-
   10                wanted text messages and that, on information and belief,
   11                [CallFire] was the sender of these messages. It state[d]
   12                that some of the messages came from a number that be-
   13                longs to [CallFire].” Id.
   14   The court dismissed the plaintiff’s complaint on the ground that “[t]hese statements,
   15   without further elaboration, are insufficient to state a claim under the TCPA.” Id.
   16         Plaintiff’s allegations suffer from the very same deficiencies as the allegations
   17   in Kauffman. Like the Kauffman plaintiff, Plaintiff alleges that he received unwanted
   18   text messages, and he asserts that CallFire sent those messages. See Compl. ¶¶ 12,
   19   15, 17. He also alleges that the messages came from a number that belongs to Call-
   20   Fire. See id.    Like the complaint in Kauffman, Plaintiff’s Complaint “do[es] not
   21   explain how Plaintiff knew that [CallFire] placed the text messages.” Kauffman,
   22   2014 WL 12778843, at *2. As the Kauffman court properly held, these formulaic
   23   recitals of the elements of a TCPA cause of action are insufficient as a matter of law.
   24         A.     The FCC Has Defined What It Means To Be An “Initiator,” And
                     CallFire Does Not Meet That Definition
   25
              As a communications platform, CallFire’s practices are regulated by the FCC.
   26
        In 2015, the FCC clarified that companies like CallFire, who provide cloud-based
   27
   28
                                                            CALLFIRE, INC.’S MEMO OF POINTS AND
                                                             AUTHORITIES ISO MOTION TO DISMISS
                                                   10                       2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 17 of 28 Page ID #:79



    1   services that transmit others’ text messages, are not liable for TCPA violations be-
    2   cause they generally do not “make” calls. See Rules and Regulations Implementing
    3   the Telephone Consumer Protection Act of 1991, Declaratory Ruling and Order, 30
    4   FCC Rcd. 7961 (2015) [hereinafter TCPA Declaratory Ruling].
    5         In that 2015 ruling, the FCC reaffirmed that “Congress . . . put the responsibil-
    6   ity for compliance with the [TCPA] directly on the party that ‘makes’ or ‘initiates’
    7   automated and prerecorded message calls.” Id. ¶ 29, at 7980. A platform provider
    8   “does not make or initiate a text when [its customer] merely uses the [software]” to
    9   initiate messages that the customer or user controls. Id. ¶ 25, at 7978. The FCC
   10   explained that a provider, like CallFire, is not an “initiator” where the “app user de-
   11   termines whether to send the . . . messages” and the platform provider “does not con-
   12   trol the recipients, timing, or content” of the messages. Id. ¶¶ 31, 33, at 7981–82
   13   (emphasis added). A provider that “exercises no discernible involvement in deciding
   14   whether, when, or to whom [a message] is sent, or what [the message] says” has no
   15   TCPA liability. Id. ¶ 32, at 7981. The FCC further stated:
   16         [T]he app user’s actions and choices effectively program the cloud-
   17         based dialer to such an extent that he or she is so involved in the mak-
   18         ing of the call as to be deemed the initiator of the call. [The provider]
   19         is not the maker or initiator of the . . . text messages because it is not
   20         programming its cloud-based dialer to dial any call, but “merely ha[s]
   21         some role, however minor, in the causal chain that results in the mak-
   22         ing of a telephone call.”
   23   Id. ¶ 37, at 7984 (third alteration in original) (quoting In the Matter of the Joint Peti-
   24   tion Filed by Dish Network, LLC, 28 FCC Rcd. 6574, ¶ 26, at 6583 (2013)).
   25         For example, the FCC concluded that an app called TextMe did not have
   26   TCPA liability because an app user was “the initiator of the call.” Id. ¶ 37, at 7984.
   27   TextMe served as a messaging app that allowed users to send an invitational text
   28   message to their contact list to join the app. See id. ¶ 36, at 7983. To send this
                                                             CALLFIRE, INC.’S MEMO OF POINTS AND
                                                              AUTHORITIES ISO MOTION TO DISMISS
                                                    11                       2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 18 of 28 Page ID #:80



    1   invitational message, a user had to tap an invite button, choose contacts to receive
    2   the invitation, and select another button to send the invitation. See id. TextMe would
    3   then transmit the text message invitation, which included TextMe-provided text ask-
    4   ing invitees to download TextMe’s app. See id. The FCC decided that, even though
    5   TextMe outlined the requisite steps its users needed to take to send the message, and
    6   even though TextMe included its own content in the message, the fact that there were
    7   “affirmative choices by the app user” meant that the app user, not TextMe, initiated
    8   the text messages. Id. ¶ 37, at 7984.
    9         As a cloud-based transmitter of text communications that does not craft mes-
   10   sages or determine recipients of text messages, CallFire plays the minor role in the
   11   causal chain of communications that the FCC has explicitly exempted from TCPA
   12   liability. Much like users of TextMe, CallFire users must decide whether to send a
   13   text message and to whom to send that message. And the CallFire user makes the
   14   ultimate choice to push the send button. In fact, CallFire has an even more remote
   15   relationship to the initiation of text messages than TextMe did because, unlike
   16   TextMe, CallFire has no input on the content of its customers’ messages. See Kauff-
   17   man v. CallFire, Inc., 141 F. Supp. 3d 1044, 1048 (S.D. Cal. 2015) (hereinafter
   18   “Kauffman II”) (“CallFire’s degree of involvement in sending text messages to Plain-
   19   tiff was even smaller than TextMe’s involvement in sending invitational text mes-
   20   sages.”). Thus, under the FCC’s ruling, if TextMe did not have TCPA liability, Call-
   21   Fire surely cannot.
   22         B.     Federal Courts Have Upheld The FCC’s View That Cloud-Based
                     Platform Providers Are Not “Initiators” Under The TCPA
   23
              Federal courts have consistently upheld the FCC’s clear definition of TCPA
   24
        “initiation.”1 Citing the 2015 ruling, courts have repeatedly concluded that software
   25   1
          This consistency among federal courts and the FCC should come as no surprise,
   26   given that the Hobbs Act, in conjunction with the Federal Communications Act, man-
        dates that district courts apply the FCC’s interpretation of the TCPA, unless a court
   27   of appeals has invalidated that interpretation. See 28 U.S.C. § 2342; 47 U.S.C.
        § 402(a); Meeks, 2018 WL 1524067, at *3; Pacific Bell v. Pac West Telecomm, Inc.,
   28   325 F.3d 1114, 1125 (9th Cir. 2003) ); Reardon v. Uber Technologies, Inc., 115 F.
        Supp. 3d 1090, 1097 (N.D. Cal. 2015). The Ninth Circuit has not invalidated the
                                                          CALLFIRE, INC.’S MEMO OF POINTS AND
                                                           AUTHORITIES ISO MOTION TO DISMISS
                                                  12                      2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 19 of 28 Page ID #:81



    1   application providers like CallFire are not liable for unlawful messaging made by the
    2   applications’ subscribers, except in the unusual circumstance where the service pro-
    3   vider actually controls the content, timing, and recipients of its messages.
    4         In Kauffman II, the court thoroughly discussed the FCC’s 2015 ruling and de-
    5   termined that CallFire was not an “initiator” because it “required its users to take
    6   affirmative steps to determine whether, when, and to whom they would send text
    7   messages,” and its customers had to “create their own telephone contact lists.” 141
    8   F. Supp. 3d at 1048. Similarly, in Payton v. Kale Realty, LLC, the court applied the
    9   FCC’s definition of “initiate” to hold that defendant VoiceShot was not an initiator
   10   on the grounds that it “did not have any role in creating the content of the text mes-
   11   sage allegedly received by [plaintiff],” and VoiceShot required its customers to
   12   “specify the telephone numbers to which the message will be transmitted.” 164 F.
   13   Supp. 3d 1050, 1054, 1057 (N.D. Ill. 2016); see also McKenna, 2015 WL 5264750.
   14         This precedent makes clear that Plaintiff has not sufficiently pleaded facts to
   15   support his conclusion that CallFire initiated the messages he received. Plaintiff’s
   16   unsupported allegations that CallFire “made” the messages do not bring his claims
   17   into the realm of plausibility. Compl. ¶¶ 9–10. As the FCC’s 2015 Ruling made
   18   clear, CallFire’s customers “make” and “initiate” messages; CallFire does not. In-
   19   deed, as Plaintiff himself admits, CallFire merely “transmitted” the messages at issue
   20   in this case, and mere transmission is insufficient to support TCPA liability. Id. ¶ 36.
   21         C.     Plaintiff Does Not—And Cannot—Plead That CallFire Is An
                     “Initiator”
   22
              Like the numerous service providers discussed above—including CallFire it-
   23
        self—that have been deemed immune from TCPA liability by the FCC and federal
   24
        courts, CallFire is merely the provider of a communications transmission service, and
   25
        mere transmission is not actionable under the TCPA. Plaintiff cannot be permitted
   26
        to sue every entity in the call flow in the hopes of surviving a motion to dismiss and
   27
        “initiate” portion of the TCPA Declaratory Ruling, and thus, as Meeks observed, dis-
   28   trict courts within the Ninth Circuit are bound by the FCC’s interpretation.
                                                            CALLFIRE, INC.’S MEMO OF POINTS AND
                                                             AUTHORITIES ISO MOTION TO DISMISS
                                                   13                       2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 20 of 28 Page ID #:82



    1   then sort out the facts later, after costly discovery.
    2          Plaintiff pleads no factual allegations to suggest that CallFire had any involve-
    3   ment in “selecting the content, timing, and recipients” of the text messages he re-
    4   ceived, as is required by law to support TCPA liability. Kauffman II, 141 F. Supp.
    5   3d at 1050. In the absence of pleadings showing “a high degree of involvement” in
    6   the making of a text message, or “actual notice of an illegal use and failure to take
    7   steps to prevent [illegal] transmissions”—of which Plaintiff here pleads none—ser-
    8   vice providers are not deemed to have initiated a text message. Rinky Dink, 2015
    9   WL 778065, at *4 (citation omitted).
   10          In short, CallFire’s actions taken for transmission purposes are outside the
   11   scope of the TCPA. If such third party communications carriers were subject to the
   12   TCPA, then every phone company that transmits or processes text message commu-
   13   nications across the globe would be responsible for any unlawful text message that
   14   their customers craft and send. Fortunately, both the TCPA and the Ninth Circuit
   15   have foreclosed that absurd result.
   16   III.   BECAUSE CALLFIRE DID NOT INITIATE ANY TEXT MESSAGES
               AS A MATTER OF LAW, PLAINTIFF’S DO-NOT-CALL REGISTRY
   17          CLAIM MUST FAIL
   18          Plaintiff’s claim based on an alleged violation of the do-not-call registry suf-
   19   fers from the same fatal flaw as his other TCPA claim: CallFire does not initiate text
   20   messages and thus cannot be subject to TCPA liability. Plaintiff alleges a violation
   21   of 47 U.S.C. § 227(c), as implemented by 47 C.F.R. § 64.1200(c), but as Plaintiff
   22   admits, that provision applies only to those who “initiate any telephone solicitation.”
   23   47 C.F.R. § 64.1200(c) (2018) (emphasis added); Compl. ¶ 49. Similarly, Plaintiff
   24   recognizes that 47 C.F.R. § 64.1200(d), which prohibits the initiation of any call for
   25   telemarketing purposes to a residential telephone subscriber, applies only to those
   26   who “initiate” a call. Compl. ¶ 50. And courts agree:
   27          [The initiator] is the only company that can be directly liable under
   28
                                                             CALLFIRE, INC.’S MEMO OF POINTS AND
                                                              AUTHORITIES ISO MOTION TO DISMISS
                                                    14                       2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 21 of 28 Page ID #:83



    1          [§ 64.1200] subsection (c) for initiating a telemarketing call to an indi-
    2          vidual on the national DNC registry. Similarly, [the initiator] is the
    3          only company that can be directly liable under [§ 64.1200] subsection
    4          (d) for initiating a telemarketing call without first implementing the req-
    5          uisite policies and procedures.
    6   Simmons v. Charter Communications, Inc., 222 F. Supp. 3d 121, 132 (D. Conn.
    7   2016) aff’d 686 F. App’x 48 (Mem.) (2d Cir. 2017) (citation omitted); see also
    8   Naiman, 2019 WL 1790471, at *4 (dismissing claim based on national do-not-call
    9   registry because the plaintiff “fail[ed] to plead any facts giving rise to a reasonable
   10   inference that [the defendant], or an entity under its control, made the calls at issue”).
   11          As discussed at length in Part II, supra, CallFire did not initiate any messages.
   12   Those arguments apply in equal force to Plaintiff’s do-not-call claim. Much like the
   13   plaintiff in Naiman, Plaintiff has provided no allegations to support his do-not-call
   14   claim other than his conclusory assertion that CallFire sent the messages. Plaintiff’s
   15   comprehensive citation to the procedures necessary for initiating telemarketing calls
   16   and his formulaic recitation of the elements of a do-not-call registry violation cannot
   17   salvage his claim because those procedures and elements apply only to the initiator
   18   of the text messages, which CallFire most assuredly is not.
   19   IV.    PLAINTIFF’S CLAIMS THAT HE OPTED OUT OF FURTHER MES-
               SAGES BY RESPONDING “STOP,” AND THAT HE NEVER CON-
   20          SENTED TO RECEIVING TEXT MESSAGES, ARE IRRELEVANT
               BECAUSE CALLFIRE DID NOT INITIATE ANY MESSAGES
   21
               Because CallFire does not initiate messages, CallFire cannot have TCPA lia-
   22
        bility for allegedly lacking Plaintiff’s consent. The TCPA prohibits the making of
   23
        any call, “other than a call . . . made with the prior express consent of the called
   24
        party).” 47 U.S.C. § 227(b)(1)(A) (emphasis added). Federal regulations sanction
   25
        those who “initiate any telephone call (other than a call made . . . with the prior ex-
   26
        press consent of the called party).” 47 C.F.R. § 64.1200(a)(1) (2018) (emphasis
   27
        added). And the Ninth Circuit has clarified that, “[a] call or text is not unsolicited . . .
   28
                                                              CALLFIRE, INC.’S MEMO OF POINTS AND
                                                               AUTHORITIES ISO MOTION TO DISMISS
                                                    15                        2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 22 of 28 Page ID #:84



    1   where the recipient gave the sender ‘prior express consent.’” Van Patten v. Vertical
    2   Fitness Group, LLC, 847 F.3d 1037, 1042 (9th Cir. 2017) (emphasis added) (quoting
    3   47 U.S.C. § 227(b)(1)(A)). As this settled law makes clear, an entity cannot be liable
    4   for lack of consent if it did not make or initiate the text message in question. Initiation
    5   is a necessary predicate to the consent requirement, and it is notoriously absent here.
    6         As discussed at length in Part II, supra, CallFire is not an initiator. Therefore,
    7   Plaintiff’s allegations that CallFire lacked his consent to send messages or that Plain-
    8   tiff opted out of receiving messages from CallFire are irrelevant. CallFire did not
    9   need consent because it did not send the messages. Plaintiff accordingly cannot state
   10   a claim based on lack of consent as a matter of law.
   11         Plaintiff’s allegations that he received messages containing the phrase “Call-
   12   Fire Alerts” similarly do not confer any liability on CallFire. Compl. ¶ 18. That the
   13   message purported to name CallFire in no way means that CallFire initiated those
   14   messages. In fact, it makes sense that the messages might reference CallFire because
   15   CallFire hosts a platform that transmits—but does not initiate—text messages.
   16         Even assuming arguendo that CallFire did initiate the messages containing the
   17   phrase “CallFire Alerts,” those messages served only to confirm Plaintiff’s alleged
   18   opt out, and they are accordingly not actionable under the TCPA as a matter of law,
   19   regardless of whether the initial text messages were sent without Plaintiff’s consent.
   20   See Duguid v. Facebook, Inc., No. 15-cv-00985, 2016 WL 1169365, at *5 n.3 (N.D.
   21   Cal. Mar. 24, 2016) (citing inter alia TCPA Declaratory Ruling ¶ 57, at 7994 (de-
   22   scribing a ruling in which the FCC “concluded that a one-time text confirming a con-
   23   sumer’s request to opt out of future calls did not violate the TCPA”)); see also Derby
   24   v. AOL, Inc., 15–cv–00452, 2015 WL 3477658, at *5–*7 (N.D. Cal. June 1, 2015)
   25   (discussing similar cases in California federal courts and FCC guidance, and con-
   26   cluding that the weight of authority supports the conclusion that “the TCPA does not
   27   impose liability for a single, confirmatory text message”).
   28         Although Plaintiff alleges that he received two confirmatory messages, rather
                                                             CALLFIRE, INC.’S MEMO OF POINTS AND
                                                              AUTHORITIES ISO MOTION TO DISMISS
                                                    16                       2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 23 of 28 Page ID #:85



    1   than a single message, those messages confirmed opt outs from texts sent by two
    2   different initiators. As discussed in “CallFire’s Offerings,” supra, CallFire custom-
    3   ers sometimes share short-codes, and thus, even if a recipient of a text message opts
    4   out of texts from one CallFire customer, he might continue to receive text messages
    5   from a second CallFire customer using the same short-code. This is because the
    6   second CallFire customer would not have notice of the opt-out sent to the first Call-
    7   Fire customer, despite the messages appearing to come from the same telephone
    8   number. Thus, even assuming that CallFire did, in fact, transmit the two opt out
    9   messages that Plaintiff received, CallFire is not liable under the TCPA because each
   10   message was associated with a different CallFire customer.
   11   V.    CALLFIRE IS NOT AN ATDS AS A MATTER OF LAW
   12         Plaintiff’s ATDS allegations against CallFire merely parrot the language of the
   13   TCPA, and a court in this district—and this division—has held that such allegations
   14   are insufficient as a matter of law. In Hulsey v. Peddle, LLC, CV 17-3843, 2017 WL
   15   8180583 (C.D. Cal. Oct. 23, 2017), the plaintiff alleged that the defendant used an
   16   ATDS to send her text messages, and that the ATDS:
   17         has the capacity to store, produce, and dial random or sequential num-
   18         bers, and/or receive and store lists of telephone numbers, and to dial
   19         such numbers, en masse, in an automated fashion without human inter-
   20         vention, and that it includes features substantially similar to a predictive
   21         dialer, inasmuch as it is capable of making numerous texts message
   22         calls simultaneously.
   23   Id. at *2. The court dismissed this claim on the ground that these “allegations consist
   24   solely of paraphrases of the definition of ATDS as set forth in the TCPA.” Id.; see
   25   also Kauffman, 2014 WL 12778843, at *2 (holding that a complaint against CallFire
   26   that alleged “calls were placed via an automatic telephone dialing system and re-
   27   cite[d] the definition of such a system” failed to state a claim); Freidman v. Massage
   28   Envy Franchising, Civ. No. 3:12-cv-02962-L-RBB, 2013 WL 3026641 at *2–*3
                                                            CALLFIRE, INC.’S MEMO OF POINTS AND
                                                             AUTHORITIES ISO MOTION TO DISMISS
                                                   17                       2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 24 of 28 Page ID #:86



    1   (S.D. Cal. Jun. 13, 2013) (concluding that two TCPA plaintiffs failed to state a claim
    2   because their complaint contained no details to support their allegation that an ATDS
    3   was utilized). Plaintiff’s Complaint contains nearly identical, conclusory allegations
    4   that merely recite the TCPA’s definition of ATDS. See Compl. ¶¶ 7, 36–38.
    5         It is worth noting that Plaintiff’s counsel is well aware that such boilerplate
    6   allegations are insufficient as a matter of law to state a claim under the TCPA because
    7   he is the one who raised them while serving as counsel to the plaintiff in Hulsey.
    8   Plaintiff’s counsel has simply copied and pasted the same cookie-cutter allegations
    9   that were dismissed in Hulsey in an attempt to try his luck again in this case. Why
   10   he thinks these same legally insufficient allegations will pass muster here is curious
   11   indeed, but this Court should dismiss Plaintiff’s Complaint for precisely the reasons
   12   articulated by the court in Hulsey.
   13         Even if Plaintiff had sufficiently alleged an ATDS—which he did not, see Part
   14   I, supra—courts across the country have held that CallFire is not an ATDS as a matter
   15   of law. See, e.g., Luna v. Shac, LLC, 122 F. Supp. 3d 936, 940–42 (N.D. Cal. 2015)
   16   (holding that CallFire is not an ATDS); Ramos v. Hopele of Fort Lauderdale, LLC,
   17   334 F. Supp. 3d 1262, 1275 (S.D. Fla. 2018) ([T]he EZ-Texting [(CallFire)] system
   18   used by [the initiator] was not an ATDS.”); Duran v. La Boom Disco, Inc., No. 17-
   19   cv-6331, 2019 WL 959664, at *4–*11 (E.D.N.Y. Feb. 25, 2019). Indeed, no court
   20   to address the issue has held otherwise. CallFire, as a matter of law, is not an ATDS,
   21   and Plaintiff’s Complaint should be dismissed on this ground alone.
   22         The Ninth Circuit’s recent decision in Marks v. Crunch San Diego, LLC, 904
   23   F.3d 1041 (9th Cir. 2018), likewise does not salvage Plaintiff’s Complaint. Marks
   24   does not change the well-settled rule that a TCPA plaintiff must allege more than just
   25   the unwanted receipt of “generic” or “impersonal” texts sent from a single number to
   26   a single customer to show that an “automatic” system was used. See Freidman, 2013
   27   WL 3026641, at *2; see also Naiman, 2019 WL 1790471, at *3 (dismissing at the
   28   12(b)(6) stage an ATDS claim post-Marks on the grounds that the ATDS allegations
                                                           CALLFIRE, INC.’S MEMO OF POINTS AND
                                                            AUTHORITIES ISO MOTION TO DISMISS
                                                  18                       2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 25 of 28 Page ID #:87



    1   were conclusory); Armstrong v. Investor’s Business Daily, Inc., No. CV 18-2134,
    2   2018 WL 6787049, at *9 (C.D. Cal. Dec. 21, 2018) (dismissing ATDS allegations
    3   post-Marks because “the Court does expect a plaintiff to plead enough circumstantial
    4   or indirect allegations—content of messages, context and manner in which they were
    5   sent, existence of similar messages, frequency of messages, etc.—that would create
    6   an inference that an ATDS was used”). Beyond a threadbare recital of the statutory
    7   elements of an ATDS, Plaintiff has not pleaded any facts to suggest that an ATDS
    8   was used to send the text messages at issue here.
    9   VI.   AS A COMMON CARRIER, CALLFIRE MERELY TRANSMITS ITS
              CUSTOMERS’ MESSAGES AND THUS IS NOT SUBJECT TO TCPA
   10         INITIATOR LIABILITY
   11         Plaintiff’s Complaint should be dismissed on the independent ground that Call-
   12   Fire is a common carrier, and is thus immune from TCPA liability as a matter of law.
   13   “‘[U]sers of [telecommunications] services, not the carriers providing the services,
   14   [are] held liable’ under the TCPA.” Kauffman, 141 F. Supp. 3d at 1048 (alterations
   15   in original) (quoting In the Matter of Rules and Regulations Implementing the TCPA
   16   of 1991, 7 FCC Rcd. 8752, 8776 n.83 (1992)); see also Linlor v. Five9, Inc., No. 17-
   17   CV-00218, 2017 WL 2972447 (S.D. Cal. July 12, 2017); Payton, 164 F. Supp. 3d at
   18   1055 (“[C]ommon carriers are immune from TCPA liability unless they have a ‘high
   19   degree of involvement or actual notice of an illegal use and fail[] to take steps to
   20   prevent such transmissions.’” (quoting In the Matter of Rules and Regulations Im-
   21   plementing the TCPA of 1991, 7 FCC Rcd. 8752, ¶ 54, at 8780 (1992)). “[W]hen a
   22   text messaging service requires its customers to determine the content, timing, and
   23   recipients of a text message, then the service has not initiated the message and is
   24   merely serving as a carrier.” Kauffman, 141 F. Supp. 3d at 1047–48 (citing TCPA
   25   Declaratory Ruling at 7983–84 and Rinky Dink, 2015 WL 778065, at *7). CallFire
   26   plainly qualifies as a common carrier and is thus immune from TCPA liability.
   27         A.    CallFire Is A “Common Carrier”
   28         In assessing whether an entity is a common carrier, courts examine:
                                                            CALLFIRE, INC.’S MEMO OF POINTS AND
                                                             AUTHORITIES ISO MOTION TO DISMISS
                                                 19                         2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 26 of 28 Page ID #:88



    1   “(1) whether the carrier ‘holds himself out to serve indifferently all potential users’;
    2   and (2) whether the carrier allows ‘customers to transmit intelligence of their own
    3   design and choosing.’” U.S. Telecom Ass’n v. FCC, 295 F.3d 1326, 1329–32 (D.C.
    4   Cir. 2002); see also Qwest Communications Corp. v. City of Berkley, 146 F. Supp.
    5   2d 1081, 1095 (N.D. Cal. 2001) (“The Supreme Court defined a common carrier as
    6   one that ‘makes a public offering to provide [communications facilities] whereby all
    7   members of the public who choose to employ such facilities may communicate or
    8   transmit intelligence of their own design and choosing.’” (quoting FCC v. Midwest
    9   Video Corp., 440 U.S. 689, 701 (1979)). CallFire easily satisfies both criteria.
   10         First, CallFire offers its telephone service indiscriminately and on generally
   11   applicable terms to anyone that registers on its publicly available websites. Plaintiff
   12   does not, and cannot, make any contrary claim. Second, CallFire’s service allows its
   13   subscribers to transmit the content of their own design and choosing. Indeed, as Call-
   14   Fire’s Terms of Service provide, “[y]ou further agree that CallFire is, under no cir-
   15   cumstances, responsible for the contents and/or accuracy of your messages or broad-
   16   casts and CallFire will only transmit them on a basis of good faith that you use the
   17   Services in accordance with these Terms.”              CallFire, Terms of Service,
   18   https://www.callfire.com/legal/terms. Plaintiff does not, and cannot, make any con-
   19   trary claim. CallFire thus satisfies both elements of the definition of common carrier.
   20         Courts in this Circuit have agreed, holding that “CallFire is a common carrier,
   21   and therefore not subject to liability for alleged violations of the [TCPA].” Rinky
   22   Dink, 2015 WL 778065, at *1; see also Kauffman II, 141 F. Supp. 3d at 1050. Call-
   23   Fire, like all other major service providers, has a large number of active telephone
   24   customers, each initiating their own messages to recipients of their choosing, at the
   25   time of their choosing. It would be an impossible task for CallFire—or any other
   26   common carrier—to verify the precise relationship between its customers and the
   27   individuals CallFire’s customers choose to call. Thus, the FCC and courts in this
   28
                                                            CALLFIRE, INC.’S MEMO OF POINTS AND
                                                             AUTHORITIES ISO MOTION TO DISMISS
                                                   20                       2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 27 of 28 Page ID #:89



    1   Circuit have conferred immunity on common carriers like CallFire who simply trans-
    2   mit their customers’ telephone calls and text messages.
    3         B.     CallFire Is Not Subject To Any Exceptions To The Rule Against
                     Common Carrier Liability
    4
              The FCC has long exempted common carriers from liability for their subscrib-
    5
        ers’ messages, unless they have a “high degree of involvement” or “actual notice” of
    6
        the illegal use of their services. In the Matter of Enforcement of Prohibitions Against
    7
        the Use of Common Carriers for the Transmission of Obscene Materials, Memoran-
    8
        dum Opinion, Declaratory Ruling and Order, 2 FCC Rcd. 2819, ¶ 9, at 2820 (1987)
    9
        [hereinafter Common Carrier Immunity Order] (“[I]t is unlikely that a telephone
   10
        common carrier will ever possess sufficient knowledge of an illegal use of its facili-
   11
        ties to be held liable [therefor]. . . .”).2 In this case, Plaintiff does not, and cannot,
   12
        plead the high degree of involvement or actual notice required to overcome the pre-
   13
        sumption in favor of immunity for common carriers. First, CallFire has no involve-
   14
        ment in determining the “content, timing, and recipients of a text message”; instead,
   15
        “the affirmative choices” made by CallFire’s customers govern. TCPA Declaratory
   16
        Ruling ¶ 37, at 7984; Kauffman II, 141 F. Supp. 3d at 1046. CallFire thus does not
   17
        have a “high degree of involvement” in the messages its customers initiate. Second,
   18
        Plaintiff’s conclusory allegation that CallFire knew its customers initiated unsolicited
   19
        2
         The FCC’s Common Carrier Immunity Order is an order of general applicability
   20   concerning the qualified immunity of all common carriers for any illegal use of their
   21   facilities. In that order, the FCC reaffirmed the long-standing rule that “common
        carriers have a general obligation to hold out their services to the public on a first-
   22   come, first-served basis without regard to content.” Common Carrier Immunity Or-
   23   der ¶ 5, at 2819. The FCC further held that “there must be a high degree of involve-
        ment or actual notice of an illegal use and failure to take steps to prevent such trans-
   24   missions before any liability is likely to attach” to telephone common carriers. Com-
   25   mon Carrier Immunity Order ¶ 9, at 2820.
                The FCC explicitly extended common carrier immunity to the TCPA. See In
   26
        the Matter of Rules and Regulations Implementing the TCPA of 1991, 7 FCC Rcd.
   27   8752, 8776 n.83 (1992) (“[T]he users of the services, not the carriers providing the
        services, would be held liable, consistent with Congress’ policy that carriers not be
   28
        held responsible for the content of messages transmitted through the network.”).
                                                             CALLFIRE, INC.’S MEMO OF POINTS AND
                                                              AUTHORITIES ISO MOTION TO DISMISS
                                                    21                       2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-1 Filed 05/24/19 Page 28 of 28 Page ID #:90



    1   messages does not meet the threshold of plausibility. See, e.g., Compl. ¶¶ 6, 9. Plain-
    2   tiff provides no details regarding how CallFire had such knowledge, which CallFire
    3   customers were violating the law, or what notice CallFire had of its customers’ al-
    4   legedly unlawful actions. Plaintiff has accordingly failed to plead that CallFire had
    5   actual knowledge of TCPA violations. The Hobbs Act thus requires this Court to
    6   apply the Common Carrier Immunity Order, and CallFire’s Motion to Dismiss
    7   should be granted on this ground alone. See, e.g., Pacific Bell, 325 F.3d at 1125.
    8                                     CONCLUSION
    9         For the foregoing reasons, CallFire, Inc. respectfully requests that the Court
   10   dismiss Plaintiff’s Complaint in its entirety and with prejudice.
   11
        Dated: May 24, 2019                            Respectfully submitted,
   12
   13
   14
                                                   By: /s/ Michael B. Hazzard
   15                                                  Cheryl L. O’Connor (SBN. 173897)
                                                       coconnor@jonesday.com
   16                                                  Ann T. Rossum (SBN. 281236)
                                                       atrossum@jonesday.com
   17                                                  JONES DAY
                                                       3161 Michelson Drive, Suite 800
   18                                                  Irvine, California 92612-4408
                                                       Telephone: (949) 851-3939
   19                                                  Facsimile: (949) 553-7539
   20                                                  Michael B. Hazzard (pro hac vice)
                                                       mhazzard@jonesday.com
   21                                                  JONES DAY
                                                       51 Louisiana Avenue, N.W.
   22                                                  Washington, D.C. 20001.2113
                                                       Telephone: +1.202.879.3939
   23                                                  Facsimile: +1.202.626.1700
   24                                                  Counsel to Defendant
                                                       CALLFIRE, INC.
   25
   26
   27
   28
                                                           CALLFIRE, INC.’S MEMO OF POINTS AND
                                                            AUTHORITIES ISO MOTION TO DISMISS
                                                  22                       2:19-cv-02874-SVW-MAA
